Citation Nr: 1714961	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a left inguinal hernia.

2.  Entitlement to a compensable rating for residuals of a right inguinal hernia, status post repair, with scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from November 1959 to November 1962. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A Travel Board hearing was conducted in March 2017. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  A September 2002 rating decision denied the Veteran's claim of entitlement to service connection for a left inguinal hernia. The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year or complete an appeal of the rating decision.

2.  Evidence received since the September 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left inguinal hernia and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  The Veteran's right inguinal hernia status post-surgery with residual scar was not manifested by post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt.

4.  The Veteran has a 10cm linear scar as a result of the right hernia surgery that is neither painful, tender, nor does it cause limitation of function.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied the Veteran's claim of service connection for a left inguinal hernia is final. 38 U.S.C.A. § 7105 (c) (West 2014).

2.  Evidence received since the September 2002 rating decision in connection with Veteran's claim of entitlement to service connection for a left inguinal hernia is not new and material and the petition to reopen is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a compensable rating for a right inguinal hernia status post-surgery with residual scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338, 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in November 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. The Veteran was also afforded a Board hearing before the undersigned that complied with the requirements of 38 C.F.R. § 3.103(c)(2).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims may be considered on their merits.

New and material evidence

The Veteran's claim of entitlement to service connection for a left inguinal hernia was denied in a September 2002 rating decision in which VA determined that the Veteran's left hernia was not shown to be caused by or incurred during service.  The Veteran was notified and provided notice of his procedural and appellate rights. He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the September 2002 denial. Therefore, the September 2002 rating decision is final. 38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the September 2002 rating decision consists of the Veteran's claim, service treatment records, and an August 2002 VA examination report.  In the Veteran's claim, he stated that he sustained an internal injury in March 1962.  The Veteran's service treatment records show a diagnosis of and surgery for a right inguinal hernia.  There are no records of complaints, symptoms, diagnosis, or treatment for a left inguinal hernia.  

At the August 2002 VA examination, the Veteran stated that he was injured during a power-shooting maneuver and developed a hernia and internal bleeding.  He stated that the hernia was on the right side, for which he underwent surgical repair.  He stated that he also developed a left hernia at that time but he refused surgery and this condition has continued to affect him since service.  The Veteran's claim was denied because his service treatment records showed no evidence of treatment or a diagnosis for a left inguinal hernia and the VA examination was the first evidence of record for a diagnosis of a left inguinal hernia.  

The evidence received since the September 2002 consists of an October 2005 statement in which the Veteran claimed that he had one side hernia operated on in service and the other side "did pop out" while he was in service but he did not have an operation.  He also submitted a November 2005 treatment record showing he had a left inguinal hernia.  In his November 2006 notice of disagreement, the Veteran stated that during the jump in service, he fell and was unconscious and was taken to a hospital.  During the examination, the doctor found hernias on both sides and advised the Veteran that he should be operated on the left side as well as the right, but the Veteran refused because he "did not want to be cut all the way across [his] body but [the doctor] indicated that [he] would have problems in the future."

The Veteran underwent a VA examination in December 2011.  The Veteran reported that he noticed a bulge on the right inguinal area and had surgery.  Regarding his left side hernia, the Veteran stated that "it occurred as to when I am not certain, as I was walking and I suddenly felt it and it appeared."  The examiner opined that the Veteran's diagnosis of a left inguinal hernia is not service related because there is evidence in the medical record explaining the non-relationship.  Specifically, the examiner stated that "since [the Veteran] had examination of right inguinal hernia, it is most likely that his left side was examined also.  Since there is no documentation of left inguinal hernia in 1962, his left sided inguinal hernia is less likely related to service condition."

In March 2017, the Veteran appeared at a Board hearing.  He testified that he sustained injuries when he parachuted out of a plane during service and he recalled being in a hospital and under sedation and being told that he has "one that's out and the other that's gonna eventually come out." The Veteran stated that he was asked if they could operate on both sides.  The Veteran refused because he did not want to be cut all the way across his body and that the doctor had stated that the surgery was not necessary at that time but it would be a problem in the future.  He stated that the left hernia manifested between five and ten years later.  

The Board has considered the evidence received since the September 2002 rating decision and finds that there is no new evidence of the Veteran's left inguinal hernia during his period of service or related to his period of service.  Although he provided lay evidence that he was advised during service that he had a left inguinal hernia as well as the right one, that evidence was of record at the time of the September 2002 rating decision and therefore it is not new.  Additionally, although he has provided evidence of the current symptoms of his left inguinal hernia, evidence of the existence of a current disability was also of record at the September 2002 rating decision.  The record is still absent evidence, other than the Veteran's lay evidence that was available in the September 2002 rating decision, of a link between his left inguinal hernia and his active service.  

Accordingly, the Board finds that the evidence received subsequent to the September 2002 rating decision is not new and material and does not serve to reopen the claim of entitlement to service connection for a left inguinal hernia.

Increased rating claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a compensable evaluation for status post right inguinal hernia repair with scar.  His disability is currently evaluated under 38 C.F.R. 4.114, Diagnostic Code 7338. 

Under Diagnostic Code 7338, a noncompensable evaluation is warranted for either a small inguinal hernia, reducible, or without true hernia protrusion; or, an inguinal hernia that is not operated, but is remediable. A 10 percent evaluation is warranted for a post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt. A 30 percent evaluation is warranted for a small inguinal hernia, post-operative recurrent or unoperated irremediable, not well-supported by truss, or not readily reducible. A maximum evaluation of 60 percent is warranted for a large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable. 

The Veteran underwent a VA examination in August 2002.  The Veteran reported that he had a surgical repair of his right hernia and "he has no problem with that." The Veteran reported pain and other symptoms due to his left side hernia.  A physical examination of the right inguinal area showed a well-healed surgical scar with no tenderness.  The examiner diagnosed residual of right hernioplasty with an objective factor of a residual surgical scar.   

A VA examination was conducted in December 2011.  The Veteran reported that he had a right hernia due to injury in service.  He stated that he underwent surgery in 1962 and "the response has been good. There have been no side effects."  The Veteran reported that he was never hospitalized nor had any surgery for the condition.  A physical examination showed a 10cm scar in the right inguinal region.  There were no deep, non-linear scars of the body.  The examiner concluded that regarding the Veteran's status post right inguinal hernia with scar, "there was no change in the diagnosis.  The subjective and objective factor was the presence of a scar.  

The Veteran appeared at a Board hearing in March 2017.  He testified that he did not experience pain or discomfort on his right side, rather his symptoms were only on the left side.   He stated that his right side healed perfectly and that he has not had any problems with it since that time. 

The Board finds that there is no evidence, lay or medical, showing entitlement to a compensable rating for the Veteran's right inguinal hernia, status post-surgical repair with scar.  The right side hernia is not readily reducible or supported by a truss or belt.  

Additionally, as the Veteran has a residual scar due to the hernia repair surgery, the Board has considered whether he is entitled to a separate compensable rating under the criteria for scars.  See Diagnostic Codes 7801-7805.  However, the evidence shows that he has a linear scar that is 10cm and there is no evidence that the scar is tender, painful, unstable, or causes limited function.  

Therefore, the Board finds that a compensable evaluation under Diagnostic Code 7338 is not warranted because there is no competent evidence establishing the Veteran has a recurrent right inguinal hernia.  Additionally, although the presence of a scar is noted, there is no evidence to support a compensable rating under Diagnostic Codes 7801-7805.  Therefore, the Veteran's claim is denied.  The Board has considered the benefit-of-the-doubt rule; however, the preponderance of the evidence is against a finding for a compensable evaluation. See 38 U.S.C.A. § 5107.



ORDER

The petition to reopen a claim of service connection for a left inguinal hernia is denied. 

A compensable rating for a right inguinal hernia, status post-surgical repair with residual scar is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


